Citation Nr: 1747150	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for myocardial ischemia (previously claimed as a heart condition), and, if so, whether service connection is warranted.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

3.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his Daughter


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1958 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to the RO in Oakland, California.  The Veteran testified before the undersigned at hearing held in August 2017.  The record contains a transcript of the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of myocardial ischemia, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1995, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, and a heart condition.  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  Evidence received since the most recent denial of the Veteran's claims for service connection for myocardial ischemia, hearing loss, and tinnitus is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying the Veteran's claim of entitlement to service connection for a heart condition, bilateral hearing loss, and tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for myocardial ischemia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

New and Material Evidence, Generally

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and Material Evidence, Myocardial Ischemia

The Veteran's initial denial of service connection for a heart condition was based on a lack of evidence that the Veteran had a chronic heart condition, or any ratable disability manifested by symptoms of the chest pains shown in service.

In June 2012, the Veteran submitted medical evidence from the O'Connor Hospital that shows treatment for myocardial ischemia.  The records are dated from November 2011 to June 2012 and also contain the results of multiple imaging studies and EKG's.

Also, in September 2012, a VA examination diagnoses the Veteran with ischemic heart disease.

As the results of the Veteran's most recent VA examination show a diagnosis of ischemic heart disease, the Board finds the evidence to be new and material.  This evidence is "new" as it had not been previously submitted to agency decision makers.  Therefore, the newly-submitted evidence is also material.  In sum, the Veteran has satisfied the requirements of 38 C.F.R. § 3.156 to reopen his claim of service connection for a heart disability.

New and Material Evidence, Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's initial denial of service connection for bilateral hearing loss was based on a lack of evidence that the Veteran had impaired hearing in service, or within the presumptive period following service, for VA purposes.  It was also noted that the VA examination at that time showed normal hearing acuity. 

However, in June 2012 the Veteran underwent a VA audiological evaluation.  The results of the testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
70
85
LEFT
55
45
65
70
85

As the results of the Veteran's most recent hearing loss evaluation clearly show hearing loss for VA purposes, the Board finds the evidence submitted by the Veteran to be new and material.  This evidence is "new" as it had not been previously submitted to agency decision makers.  Therefore, the newly-submitted evidence is also material.  In sum, the Veteran has satisfied the requirements of 38 C.F.R. § 3.156 to reopen his claim of service connection for bilateral hearing loss.

New and Material Evidence, Tinnitus

The Veteran's initial denial of service connection for tinnitus was based on a lack of evidence showing complaints of, or treatment for, hearing loss or tinnitus during service, and, a September 1995 VA examination did not reveal hearing loss for VA purposes.

However, as stated above, in June 2012 the Veteran underwent a VA audiological evaluation that diagnosed the Veteran with hearing loss for VA purposes as well as tinnitus.

As the results of the Veteran's most recent hearing loss evaluation clearly show hearing loss for VA purposes, the Board finds the evidence submitted by the Veteran to be new and material.  This evidence is "new" as it had not been previously submitted to agency decision makers.  Therefore, the newly-submitted evidence is also material.  In sum, the Veteran has satisfied the requirements of 38 C.F.R. § 3.156 to reopen his claim of service connection for bilateral hearing loss.


ORDER

As new and material evidence has been submitted regarding the claim of entitlement to service connection for myocardial ischemia, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim of entitlement to service connection for bilateral hearing loss, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been submitted regarding the claim of entitlement to service connection for tinnitus, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

During the Veteran's August 2017 hearing, the Veteran asserted that, in his opinion, his time serving onboard the USS Mars, from June 1971 to July 1976, exposed him to Agent Orange.  The Board has compared the Veteran's dates of service onboard the USS Mars with the list of Navy ships associated with service in Vietnam and exposure to herbicide agents.  The USS Mars was a combat stores ship and conducted numerous on shore supply replenishments at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi, from May 1965 to November 1972, with evidence of crewmembers going ashore.  Thus, the Board finds that a new medical opinion that addresses whether the Veteran's heart disability may be a result of herbicide exposure is warranted.

As for the Veteran's service connection claims for bilateral hearing loss and tinnitus, the June 2012 examination did reveal that the Veteran suffers from hearing loss and tinnitus, but, the examiner could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation due to inconsistent test results.  Also, the Veteran's file was not available for review at the time of the Veteran's examination in order for the examiner to opine as to whether or not the Veteran's noted hearing loss during service is related to his current diagnosis.  The Board finds that a new audiological evaluation is necessary in order to better assess the Veteran's diagnosed bilateral hearing loss, as well as tinnitus, and the etiology of the conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the claims file to an appropriate VA examiner to assess the nature and etiology of the Veteran's heart condition.

After reviewing the record, the examiner should address the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's heart condition is related to the Veteran's military service, to include presumed in-service herbicide exposure.

2. Then, schedule the Veteran for a VA audiological examination to assess the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire claims file should be reviewed by the examiner.

After reviewing the record, the examiner should address the following:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral hearing loss and/or tinnitus is related to his military service.  The examiner should address the Veteran's noted in-service hearing loss.

3. After completion of the above, the issues should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


